Name: Commission Regulation (EC) No 1275/2007 of 29 October 2007 amending Annex IX to Regulation (EC) No 999/2001 of the European Parliament and of the Council laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  health;  international trade;  European Union law
 Date Published: nan

 30.10.2007 EN Official Journal of the European Union L 284/8 COMMISSION REGULATION (EC) No 1275/2007 of 29 October 2007 amending Annex IX to Regulation (EC) No 999/2001 of the European Parliament and of the Council laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (1), and in particular Article 23 thereof, Whereas: (1) Regulation (EC) No 999/2001 lays down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (TSEs) in animals. It applies to the production and placing on the market of live animals and products of animal origin. (2) Annex IX to Regulation (EC) No 999/2001 lays down the rules for the importation into the Community of live animals, embryos, ova and products of animal origin. The removal of specified risk material from products destined for food and feed is the single most important public health protection measure. (3) Article 5 of Regulation (EC) No 999/2001 provides for the bovine spongiform encephalopathy (BSE) status of Member States or third countries or regions thereof to be determined by classification into three categories: negligible BSE risk, controlled BSE risk and undetermined BSE risk. That Article also provides for a reassessment of the Community categorisation of countries following the establishment by the World Organisation for Animal health (OIE) of a procedure for the classification of countries by category. (4) Pending the adoption of a decision on the BSE status of Member States and third countries, Regulation (EC) No 999/2001 provides for transitional measures to be applied for a period ending on 1 July 2007. Under the transitional measures regarding BSE the restrictions on imports into the Community from third countries with a BSE risk covered meat products as defined in Council Directive 77/99/EEC (2), which included treated intestines (animal casings). In addition the possibility of triangular trade was introduced where third countries with a BSE risk could export treated intestines, sourced from countries where BSE was considered highly unlikely. (5) On 25 June 2007 Regulation (EC) No 999/2001 was amended by Commission Regulation (EC) No 722/2007 (3). Regulation (EC) 999/2001, as thus amended, introduced a Community categorisation system of countries according their BSE risk, in line with that of the OIE. It entailed not only the listing of all countries under one of three categories: negligible BSE risk, controlled BSE risk and undetermined BSE risk, but also introduced trade rules according to each risk category. (6) The import rules relating to the new categorisation system referred to meat products as defined in Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (4), which excluded treated intestines. In line with the conditions applicable before 1 July 2007 and in order to ensure the same level of consumer protection, treated intestines should be included in the list of products covered by the TSE related import rules in Regulation (EC) No 999/2001. Annex IX to that Regulation should therefore be amended accordingly. (7) No TSE related import conditions apply for third countries with a negligible BSE risk status. It is necessary to clarify the import conditions in case intestines are sourced from a country or a region with a negligible BSE risk and treated in a third country with a different BSE risk status. For consistency reasons the possibility of triangular trade should be re-introduced under the new provisions. (8) Regulation (EC) No 999/2001 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex IX to Regulation (EC) No 999/2001 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 727/2007 OJ L 165, 27.6.2007, p. 8). (2) OJ L 26, 31.1.1977, p. 85. Directive as last amended by Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36). (3) OJ L 164, 26.6.2007, p. 7. (4) OJ L 139, 30.4.2004, p. 55, corrected by OJ L 226, 25.6.2004, p. 22. Regulation as last amended by Council Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). ANNEX In Annex IX, Regulation (EC) No 999/2001, Chapter C is amended as follows: (a) Section A is replaced by the following: SECTION A Products The following products of bovine, ovine and caprine animal origin, as defined by Regulation (EC) No 853/2004 of the European Parliament and of the Council (1) shall be subject to the conditions laid down in Sections B, C and D depending on the BSE risk category of the country of origin:  fresh meat,  minced meat and meat preparations,  meat products,  treated intestines,  rendered animal fats,  greaves, and  gelatine. (b) In Section C, the following point 5 is added: 5. In the case of intestines originally sourced from a country or a region with a negligible BSE risk, imports of treated intestines shall be subject to the presentation of an animal health certificate attesting that: (a) the country or region is classified in accordance with Article 5(2) as a country or region posing a controlled BSE risk; (b) the animals from which the products of bovine, ovine and caprine animal origin were derived were born, continuously reared and slaughtered in the country or region with a negligible BSE risk and passed ante-mortem and post-mortem inspections; (c) if the intestines are sourced from a country or region where there have been BSE indigenous cases: (i) the animals were born after the date from which the ban on the feeding of ruminants with meat-and-bone meal and greaves derived from ruminants had been enforced; or (ii) the products of bovine, ovine and caprine animal origin do not contain and are not derived from specified risk material as defined in Annex V. (c) In Section D, the following point 5 is added: 5. In the case of intestines originally sourced from a country or a region with a negligible BSE risk, imports of treated intestines shall be subject to the presentation of an animal health certificate attesting that: (a) the country or region is classified in accordance with Article 5(2) as a country or region posing an undetermined BSE risk; (b) the animals from which the products of bovine, ovine and caprine animal origin were derived were born, continuously reared and slaughtered in the country or region with a negligible BSE risk and passed ante-mortem and post-mortem inspections; (c) if the intestines are sourced from a country or region where there have been BSE indigenous cases: (i) the animals were born after the date from which the ban on the feeding of ruminants with meat-and-bone meal and greaves derived from ruminants had been enforced; or (ii) the products of bovine, ovine and caprine animal origin do not contain and are not derived from specified risk material as defined in Annex V. (1) OJ L 139, 30.4.2004, p. 55, as corrected by OJ L 226, 25.6.2004, p. 22.